ITEMID: 001-71671
LANGUAGEISOCODE: ENG
RESPONDENT: CYP
BRANCH: GRANDCHAMBER
DATE: 2005
DOCNAME: CASE OF KYPRIANOU v. CYPRUS
IMPORTANCE: 1
CONCLUSION: Violation of Art. 6-1;Not necessary to examine Art. 6-2;Not necessary to examine Art. 6-3-a;Preliminary objection regarding Art. 10 dismissed (non-exhaustion of domestic remedies);Violation of Art. 10;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic and Convention proceedings
JUDGES: Gaukur Jörundsson;Luzius Wildhaber;Nicolas Bratza
TEXT: 14. The applicant was born in 1937 and lives in Nicosia.
15. He is an advocate who has been practising for over forty years. He was formerly a lawyer at the Office of the AttorneyGeneral and a member of the Cypriot House of Representatives.
16. On 14 February 2001 the applicant was defending a person accused of murder before the Limassol Assize Court. He alleged that, while he was conducting the cross-examination of a prosecution witness, a police constable, the court interrupted him after he had put a question to the witness. He claimed that he had felt offended and had sought permission to withdraw from the case. In their written observations, the Government stated that the court had attempted to make a routine intervention with a simple and polite remark regarding the manner in which the applicant was cross-examining the witness. The applicant had immediately interrupted, without allowing the court to finish its remark and refusing to proceed with his cross-examination.
17. The verbatim record of the proceedings reports the following exchange (translation):
“Court: We consider that your cross-examination goes into detail beyond the extent to which it should go at this stage of the main trial regarding questions...
Applicant: I will stop my cross-examination...
Court: Mr Kyprianou...
Applicant: Since the Court considers that I am not doing my job properly in defending this man, I ask for your leave to withdraw from this case.
Court: Whether an advocate is to be granted leave to withdraw or not is a matter within the discretionary power of the court and, in the light of what we have heard, no such leave is granted. We rely on Kafkaros and Others v. the Republic and we do not grant leave.
Applicant: Since you are preventing me from continuing my cross-examination on significant points of the case, then my role here does not serve any purpose.
Court: We consider your persistence...
Applicant: And I am sorry that when I was cross-examining the members of the Court were talking to each other, passing ravasakia among themselves, which is not compatible with allowing me to continue the cross-examination with the required vigour, if it is under the secret scrutiny of the Court.
Court: We consider that what has just been said by Mr Kyprianou, and in particular the manner in which he addresses the Court, constitutes a contempt of court and Mr Kyprianou has two choices: either to maintain what he said and to give reasons why no sentence should be imposed on him, or to decide whether he should retract. We give him this opportunity exceptionally. Section 44(1)(a) of the Courts of Justice Law applies to its full extent.
Applicant: You can try me.
Court: Would you like to say anything?
Applicant: I saw with my own eyes the small pieces of paper going from one judge to another when I was cross-examining, in a way that is not very flattering to the defence. How can I find the stamina to defend a man who is accused of murder?
Court (Mr Photiou): It so happens that the piece of paper to which Mr Kyprianou refers is still in the hands of brother Judge Mr Economou and Mr Kyprianou may inspect it.
Court (Mrs Michaelidou): The exchange of written views between the members of the bench as to the manner in which Mr Kyprianou is conducting the case does not give him any rights, and I consider Mr Kyprianou's behaviour utterly unacceptable.
Court (Mr Photiou): We shall have a break in order to consider the matter. The defendant [in the main trial] should in the meantime remain in custody.
...
Court: We considered the matter during the adjournment and continue to believe that what Mr Kyprianou said, the content, the manner and the tone of his voice, constitute a contempt of court as provided for in section 44(1)(a) of the Courts of Justice Law (no. 14/1960) ... that is showing disrespect to the court by way of words and conduct. We already asked Mr Kyprianou before the break if he had anything to add before we pass sentence on him. If he has something to add, let us hear him. Otherwise, the Court should proceed.
Applicant: Mr President, during the break, I certainly wondered what the offence was which I had committed. The events took place in a very tense atmosphere. I am defending a very serious case; I felt that I was interrupted in my cross-examination and said what I said. I have been a lawyer for forty years, my record is unblemished and it is the first time I have faced such an accusation. That is all I have to say.
Court: We shall adjourn for ten minutes and shall then proceed with sentencing.”
18. After a short break the Assize Court, by a majority, sentenced the applicant to five days' imprisonment. The court referred to the above exchange between the applicant and its members and held as follows:
“... It is not easy, through words, to convey the atmosphere which Mr Kyprianou created since, quite apart from the unacceptable content of his statements, the tone of his voice as well as his demeanour and gestures to the Court, not only gave an unacceptable impression of any civilised place, and a courtroom in particular, but were apparently aimed at creating a climate of intimidation and terror within the Court. We are not exaggerating at all in saying that Mr Kyprianou was shouting at and gesturing to the Court.
It was pointed out to him that his statements and his behaviour amounted to contempt of court and he was given the opportunity to speak. And while there was a reasonable expectation that Mr Kyprianou would calm down and that he would apologise, Mr Kyprianou, in the same tone and with the same intensity already referred to, shouted, 'You can try me'.
Later, after a long break, Mr Kyprianou was given a second chance to address the Court, in the hope that he would apologise and mitigate the damage caused by his behaviour. Unfortunately, at this stage Mr Kyprianou still showed no signs of regret or, at least, of comprehension of the unacceptable situation he had created. On the contrary, he stated that during the break he wondered what his crime had been, merely attributing his behaviour to the 'very tense atmosphere'. However, he was solely responsible for the creation of that atmosphere and, therefore, he cannot use it as an excuse.
Mr Kyprianou did not hesitate to suggest that the exchange of views between the members of the bench amounted to an exchange of 'ravasakia', that is, 'love letters' (See Dictionary of Modern Greek – 'Spoudi ravasaki (Slavic ravas), love letter, written love note'). And he accused the Court, which was trying to regulate the course of the proceedings, as it had the right and the duty to do, of restricting him and of doing justice in secret.
We cannot conceive of another occasion of such a manifest and unacceptable contempt of court by any person, let alone an advocate.
The judges as persons, whom Mr Kyprianou has deeply insulted, are the least of our concern. What really concerns us is the authority and integrity of justice. If the Court's reaction is not immediate and drastic, we feel that justice will have suffered a disastrous blow. An inadequate reaction on the part of the lawful and civilised order, as expressed by the courts, would mean accepting that the authority of the courts be demeaned.
It is with great sadness that we conclude that the only adequate response, in the circumstances, is the imposition of a sentence of a deterrent nature, which can only be imprisonment.
We are well aware of the repercussions of this decision since the person concerned is an advocate of long standing, but it is Mr Kyprianou himself who, through his conduct, has brought matters to this end.
In the light of the above we impose a sentence of imprisonment of five days.”
19. The President of the Assize Court, however, considered that the imposition of a fine amounting to 75 Cyprus pounds (approximately 130 euros), that is, the maximum penal sum provided by section 44(2) of the Courts of Justice Law 1960 (Law no. 14/1960), would have been the appropriate sentence.
20. The applicant served his prison sentence immediately. He was in fact released before completing the full term, in accordance with section 9 of the Prison Law (Law no. 62(I)/1996 – see paragraph 39 below).
21. On 15 February 2001 the applicant lodged an appeal with the Supreme Court, which was dismissed on 2 April 2001.
22. In his appeal, the applicant relied on a total of thirteen grounds challenging the procedure followed by the Limassol Assize Court, its decision and the sentence imposed on him. The eighth ground of his appeal read as follows:
“According to established precedent, the imposition of a sentence on an advocate is practised with restraint and in serious cases, and never for the suppression of methods of advocacy that are simply offensive given that the advocate has sufficient freedom in the handling of his client's case. The conduct of the [applicant] counsel could not be described either as aggressive or as contemptuous of the Court under all the circumstances even though it constituted expression of the feelings of counsel under the pressure of cross-examination of witnesses in a murder case and the refusal of the Court after an intervention at the stage of cross-examination to allow counsel to withdraw from the case.”
23. The Attorney-General was invited by the Supreme Court to take part in the proceedings as amicus curiae.
24. In its decision dismissing the applicant's appeal, the Supreme Court stated that the relevant constitutional provisions of Cypriot law on contempt of court reflected the principles of English law. It relied on Article 162 of the Constitution, which enables the enactment of legislation giving jurisdiction to any court to order the imprisonment for up to twelve months of any person who does not comply with a judgment or order of that court, and to punish contempt of court. It held that section 44(2) of the Courts of Justice Law was lawfully authorised by Article 162. Finally, it concluded that it was the applicant who had created a tense atmosphere by his disdainful attitude and by undermining the court's role.
25. The Supreme Court held, inter alia:
“We think that there was nothing wrong in the determination of the acts of contempt. The Court gave Mr Kyprianou the chance to reply, predetermining indirectly its intention not to continue with imposing a sentence, should Mr Kyprianou dissociate himself from what he had said and did so with an expression of sincere apology. There was no apology.
...
It is our finding that Mr Kyprianou, by words and conduct, showed disrespect to the Court, by committing the offence of contempt of court referred to in section 44(2) of the Law.
...
It is not fortuitous that the successive objectives of the constitutional legislator, which are embodied in Article 30 and Article 162 of the Constitution, exist side by side. The power to sanction contempt of court is aimed at the protection of judicial institutions, which is essential in order to safeguard a fair trial. The identification of the judge with a prosecutor made by the applicant's lawyer overlooks the court's role and the purpose for which it is granted authority. Its authority is interwoven with the prerequisites for securing its judicial function. The role of the judge is nothing more than that of the defender of judicial proceedings and of the court's authority, the very existence of which are necessary to secure a fair trial. A lawyer, a servant of justice, is not a party to the case. By abusing the right to be heard and being in contempt of court, a lawyer intervenes in the proceedings, as any third party, and interferes with the course and thereby harms justice. The judicial sanctioning of contempt, where necessary, is a judicial duty exercised for the purpose of securing the right to a fair trial. The impersonal and objectively defined issue is associated with the facts of the case; any indifference of the court in the face of reproach regarding its function would leave it exposed to the charge that it does not conduct a fair trial. The fairness of the judges is the quintessence of the administration of justice.
...
In this case, Mr Kyprianou tried to prevail over the court and direct the course of the trial. If the court remained indifferent before such a scene, this would constitute a betrayal of the performance of its duty.”
26. The Supreme Court concluded as follows:
“We find that Mr Kyprianou, by words and conduct, showed disrespect to the court and committed the offence of contempt in the face of the Court contrary to section 44(2) of the Law.”
27. In relation to the sentence imposed on the applicant, the Supreme Court stated, inter alia, the following:
“The exercise of the power of the court to impose sentence on persons who act in contempt of court is the ultimate measure, but it is indispensable whenever the dignity of the court is offended and the fulfilment of its mission impeded. Punishment is not a court's choice. It becomes its duty only when justice demands it. It is indicative of the rarity of a lawyer's conviction for contempt of court that this is the first time, since the establishment of the Republic, as far as we are able to ascertain, that a sentence of imprisonment has been imposed on a lawyer for contempt of court. This attitude is not unrelated to the awareness of the lawyer's mission. It is not possible, however, to allow the legal profession to act contrary to the lawyer's function. The lawyer who repudiates his role as a servant of justice also repudiates the protection that is given to him for putting his client's rights forward without fear or distraction. In setting himself against the court for his own purposes, he acts contrary to his vocation and shares the same fate as everyone else who acts in contempt of court.
It is sad that Mr Kyprianou did not withdraw what he said and did in the Assize Court. He did not apologise, even before us.
...
It was up to the Assize Court to deal with the contempt and to decide the means for the treatment and punishment of the person in contempt. No reason has been shown which justifies our intervention with regard to the sentence imposed.
We feel sad because a lawyer like Mr Kyprianou, with forty years of service in the profession, was convicted and sentenced to imprisonment for contempt of court. But we are even sadder because a lawyer with so many years in service struck at Justice. We are relieved this is the first time that Justice has suffered in this way. We hope that this will also be the last time.”
28. The relevant parts of Article 12 §§ 4 and 5 of the Constitution provide as follows:
“4. Every person charged with an offence shall be presumed innocent until proved guilty according to law.
5. Every person charged with an offence has the following minimum rights:
(a) to be informed promptly and in a language which he understands and in detail of the nature and grounds of the charge preferred against him;
(b) to have adequate time and facilities for the preparation of his defence;
...”
29. The relevant parts of Article 30 §§ 2 and 3 of the Constitution provide as follows:
“2. In the determination of his civil rights and obligations or of any criminal charge against him, every person is entitled to a fair and public hearing within a reasonable time by an independent, impartial and competent court established by law.
...
3. Every person has the right:
(a) to be informed of the reasons why he is required to appear before the court;
(b) to present his case before the court and to have sufficient time necessary for its preparation;
...”
30. Article 113 § 2 of the Constitution reads as follows:
“The Attorney-General of the Republic shall have power, exercisable at his discretion in the public interest, to institute, conduct, take over and continue or discontinue any proceedings for an offence against any person in the Republic. Such power may be exercised by him in person or by officers subordinate to him acting under and in accordance with his instructions.”
31. Article 162 of the Constitution reads as follows:
“The High Court shall have jurisdiction to punish any contempt of itself, and any other court of the Republic, including a court established by a communal law under Article 160, and shall have power to commit any person disobeying a judgment or order of such court to prison until such person complies with such judgment or order, and in any event for a period not exceeding twelve months.
A law or a communal law, notwithstanding anything contained in Article 90, as the case may be, may provide for the punishment of contempt of court.”
32. Section 25(2) reads as follows:
“Subject to the provisions of the Criminal Procedure Law, but save as otherwise provided in the subsection, every decision of a court exercising criminal jurisdiction shall be subject to appeal to the Supreme Court. Any such appeal may be made as of right on any ground against a decision of acquittal or conviction or a decision imposing sentence.”
Section 25(3) provides as follows:
“Notwithstanding anything contained in the Criminal Procedure Law or in any other Law or in any Rules of Court and in addition to any powers conferred thereby, the Supreme Court, on hearing and determining any appeal either in a civil or a criminal case,order of retrial by the trial court or any other court having jurisdiction, as the Supreme Court may direct.”
33. The relevant parts of section 44(1) read as follows:
“Any person who –
(a) on the premises where any judicial proceedings are being held or taken, or within the precincts of the same, shows disrespect, in speech or manner, of or with reference to such proceedings or any person before whom such proceedings are being held or taken;
...
... is guilty of a misdemeanour and is liable to imprisonment for six months or to a fine not exceeding one hundred pounds, or to both imprisonment and a fine.”
The relevant parts of section 44(2) provide as follows:
“When any offence against paragraph (a) ... of subsection (1) is committed in full view of the court, the court may cause the offender to be detained in custody and, at any time before the rising of the court on the same day, may take cognisance of the offence and sentence the offender to a fine of seventy-five pounds or to imprisonment of up to one month, or to both imprisonment and a fine.”
34. The relevant parts of section 145 provide as follows:
“(1) In determining an appeal against conviction, the Supreme Court ... may
(a) dismiss the appeal;
(b) allow the appeal and quash the conviction if it considers that the conviction should be set aside on the ground that it was, having regard to all the evidence adduced, unreasonable or the judgment of the trial court should be set aside on the ground of a wrong decision on a question of law or on the ground that there was a substantial miscarriage of justice:
Provided that the Supreme Court, notwithstanding that it is of the opinion that the point raised in the appeal might be decided in favour of the applicant, shall dismiss the appeal if it considers that no substantial miscarriage of justice has occurred;
(c) set aside the conviction and convict the appellant for any criminal offence of which he might have been convicted by the trial court on the evidence which has been adduced and sentence him accordingly;
(d) order a new trial before the court which passed the sentence or before any other court having jurisdiction in the matter.
(2) In determining an appeal against sentence, the Supreme Court may increase, reduce or modify the sentence.”
35. The relevant parts of section 146 read as follows:
“During the hearing of an appeal and at any stage thereof, before final judgment, the Supreme Court ... may
(a) call upon the trial court to furnish any information the Supreme Court may think necessary beyond that which is furnished by the file of the proceedings;
(b) hear further evidence and reserve judgment until such further evidence has been heard ...”
36. The relevant parts of section 174 provide as follows:
“(1) Whenever, upon application as hereinafter provided, it is made to appear to the Supreme Court:
(a) that a fair and impartial preliminary inquiry or trial cannot be held in any court;
...
it may order that the preliminary inquiry or trial be held by or before a court other than the court before which, but for such order, it would have been held.
(2) Every application for the exercise of the powers conferred by this section shall be made by motion which shall, except when the application is made by or on behalf of the Attorney-General, be supported by affidavit.
(3) When an accused makes an application under this section, the Supreme Court may, if it thinks fit, direct him to execute a bond with or without sureties conditioned that he will, if convicted, pay the costs of the prosecution.
(4) Every accused making any such application shall give to the Attorney-General notice in writing of the application, together with a copy of the affidavit and no final order shall be made on the application, unless such notice and affidavit are served at least twenty-four hours before the hearing of the application.”
37. Section 15 of the Advocates Law reads as follows:
“Every advocate is an officer of justice and shall bear disciplinary responsibility and be subject to disciplinary proceedings provided for in this part.”
38. The relevant parts of section 17 read, at the material time, as follows:
“(1) If any advocate is convicted by any court of any offence which, in the opinion of the Disciplinary Board, involves moral turpitude or if such an advocate is, in the opinion of the Disciplinary Board, guilty of disgraceful, fraudulent or unprofessional conduct, the Disciplinary Board may:
(a) order the name of the advocate to be struck off the Roll of Advocates;
(b) suspend the advocate from practising for such a period as it may think fit;
(c) order the advocate to pay, by way of fine, any sum not exceeding £500;
...
(d) warn or reprimand the advocate;
(e) make such order as to payment of the costs of the proceedings before the Disciplinary Board as the Disciplinary Board may think fit.
(2) Proceedings to enforce any of the penalties provided by subsection (1) above may be commenced:
(a) by the Disciplinary Board on its own motion;
(b) by the Attorney-General of the Republic;
(c) on a report made to the Disciplinary Board by any court or chairman of the local Bar committee;
(d) by an application, with leave of the Disciplinary Board, of any person aggrieved by the conduct of the advocate.”
39. The relevant parts of section 9 of the Prison Law read as follows:
“...
(2) The release of a prisoner takes place not later than midday of the final day of the sentence of imprisonment.
(3) If the day of release is a Saturday or Sunday or an official holiday, the release takes place the immediately preceding working day.”
40. Phaedeon Economides v. The Police (1983) 2 Cyprus Law Reports 301
“An objection, where a bias is alleged, has to be taken at the earliest moment in the proceedings and has to be decided by the judge concerned whose decision is always subject to judicial review by appeal or by means of prerogative writs where no appeal lies from his final decision in the proceedings on which the question of bias was raised.
On the question of bias, the test to be applied is whether a reasonable and fair-minded person sitting in court and knowing all the relevant facts could have reasonable suspicion that a fair trial for the applicant was not possible.”
41. The Greek word ραβασάκια (ravasakia) is the plural of the word ραβασάκι (ravasaki) which has the following meanings:
(1) G. Babinioti, Dictionary of Modern Greek Language, p. 1542 (Γ. Μπαμπινιώτη, Λεξικό Νέας Ελληνικής Γλώσσας):
(i) short and secret letter or note with love content (σύντομη και κρυφή επιστολή ή σημείωμα με ερωτικό περιεχόμενο);
(ii) anything written (document, letter, etc.), mainly of an unpleasant nature, which is sent to someone. Synonyms: for example, letter, note (οτιδήποτε γραπτό (έγγραφο, επιστολή κτλ), κυρίως. με δυσάρεστο περιεχόμενο, το οποίο αποστέλλεται σε κάποιον. Συνώνυμα π.χ. γράμμα, σημείωμα).
(2) Bousnaki Brothers, The Great Popular Dictionary, 2002, p. 2983 (Α/φοι Μπουσνάκη, Το Μεγάλο Λεξικό της Δημοτικής):
(i) note (σημείωμα);
(ii) love letter (ερωτικό γράμμα).
(3) Aristotle University Thessaloniki, Institute of Modern Greek Studies, Dictionary of the Common Μodern Greek, p. 1741 (Λεξικό της Κοινής Νεοελληνικής, Αριστοτέλειο Πανεπιστήμιο Θεσσαλονίκης, Ινστιτούτο Νεοελληνικών Σπουδών):
(i) love letter, note (that is sent secretly) (ερωτική επιστολή, σημείωμα (που στέλνεται κρυφά));
(ii) short written message normally of an unpleasant nature (warning, threats, etc.) for the recipient (σύντομο γραπτό μήνυμα, συνήθως με δυσάρεστο (προειδοποιητικό, απειλητικό) κτλ περιεχόμενο για τον παραλήπτη).
42. In general, it can be observed that common-law jurisdictions and some civil-law jurisdictions allow courts to deal with disruption to their proceedings under a summary procedure conducted by the judge presiding over the main proceedings who is empowered to take immediate measures. In the majority of civil-law jurisdictions, however, disruptive behaviour is referred to the competent prosecuting authorities for the purposes of instituting criminal or disciplinary proceedings. In this latter respect there is a significant difference between the common-law and civil-law approaches.
43. The following paragraphs contain a summary of the information provided by the third-party intervening States as to the current position under their domestic law concerning contempt of court.
44. Under English and Welsh law, the courts enjoy extensive powers to deal with contempt of court, including contempt committed in facie curiae which falls within the category of criminal contempt. Acts which amount to contempt in the face of the court can take various forms such as assaulting the judge or an officer of the court in court, insulting the judge in court, intimidating a witness in court, interrupting the proceedings and tape recording or photographing the proceedings. If the contempt also constitutes a criminal offence, for example assault, it can be dealt with as a criminal offence instead and thus proceedings can be initiated by the Crown Prosecution Service following investigation by the police.
45. The power to commit for contempt in facie curiae is a part of the common law, developed by the courts through judicial decisions. This remains true as far as superior courts (Court of Appeal, High Court and Crown Court) are concerned. In the case of inferior courts, the power to commit for contempt in facie curiae has been placed on a statutory footing (Contempt of Court Act 1981, section 12, and County Courts Act 1984, section 118(1)). A practice note and a practice direction have been issued addressing contempt of court. One applies in magistrates' courts and the other in the High Court and county courts (practice note issued by the Lord Chief Justice in May 2001 and practice direction issued by the Lord Chief Justice, supplemental to Order no. 52 of the Rules of the Supreme Court and Order no. 29 of the County Court Rules).
46. According to the latter, for example, where the committal application relates to contempt in the face of the court it would normally be appropriate to defer consideration of the behaviour to allow the respondent a period of reflection. Furthermore, the judge should, inter alia: inform the respondent in detail, and preferably in writing, of the actions and behaviour of the respondent which have given rise to the committal application; notify the respondent of the possible penalties he faces; allow the respondent an opportunity to apologise to the court and provide explanations for his actions and behaviour; and allow for arrangements for legal representation. In addition, if there is a risk of the appearance of bias, the presiding judge should ask another judge to hear the committal application (sections 12-14 of the practice direction).
47. Overall, judges have the power to deal with and punish contempt committed before them, although the courts have recognised that this summary procedure should be used exceptionally and when categorically necessary in the interests of justice. Thus, while accepting that the procedure must retain a summary nature in order for it to be effective, the courts have also sought to ensure that the procedure is fair and consistent with the provisions of Article 6 of the Convention. The Court of Appeal, through its judgments, has given courts guidance as to the safeguards they need to adopt in order to ensure that the summary process is fair for the alleged contemner. These include, inter alia, allowing a short period of reflection, the possibility of an adjournment, arrangements for legal representation, and giving an opportunity to apologise (see R. v. Moran [1985] 81 Criminal Appeal Reports 51; R. v. Hill [1986] Criminal Law Reports 457; and Wilkinson v. S. [2003] 2 All England Reports 184). It appears from the case-law that the courts have acknowledged the importance of avoiding the danger of a real possibility of bias, the applicable test being that of “apparent bias”, namely, whether the circumstances would lead a fair-minded and informed observer to conclude that there was a real possibility that the court was biased (see DPP v. Channel Four Television [1993] 2 All England Reports 517, and Porter v. Magill [2002] 2 Appeal Court 357). The Court of Appeal recently stated in R. v. Dodds ([2003] 1 Criminal Appeal Reports 3) that the common-law requirements of natural justice in dealing with criminal contempt did not fall short of the Convention requirements.
48. The offence of contempt of court in Scotland is a sui generis offence. With limited exceptions, the law on contempt remains part of the common law. Contempt committed in facie curiae is normally dealt with summarily by the presiding judge. Where it also amounts to a criminal offence, it may be prosecuted on indictment or on summary complaint.
49. While the procedure remains in essence a summary one, in practice measures have been put in place in order to ensure fairness. In particular, judges follow a memorandum issued on 28 March 2003 by the Lord Justice-General that provides guidelines concerning the procedure to be adopted when judges are considering whether the conduct of any party during a trial constitutes a contempt of court. For instance, the act of contempt should be dealt with expeditiously but most importantly fairly and objectively; the alleged contemner must be given the opportunity to obtain legal advice and representation, to apologise for his conduct and make a statement in mitigation. Furthermore, although the normal rule is that the presiding judge will deal personally with the contempt, it is recognised that, exceptionally, another judge may need to deal with the case.
50. Under Irish law, contempt of court is an offence sui generis within the inherent jurisdiction of the court. Contempt in facie curiae comes within the ambit of criminal contempt and is tried summarily by both superior and inferior courts.
51. The Irish courts have consistently observed that contempt of court is not an offence against the personal dignity of judges but rather it is the name given to the kind of wrongful conduct which consists of interference with the administration of justice. The power to adjudicate and punish such conduct is considered an essential adjunct of the rule of law and an inherent aspect of the authority of judges to control the proceedings before them.
52. For the purposes of safeguarding the rights of the alleged contemner and ensuring fairness, certain procedural guarantees are afforded in the case of contempt in the face of the court, including the requirement that judges should only determine such proceedings arising out of events in their court where it is necessary to do so.
53. In Maltese law, contempt of court is regulated by legislation in Title XVII of the Second Book of the Code of Organisation and Civil Procedure entitled “Of the Respect Due to the Court”. These rules also apply to courts of criminal jurisdiction, by virtue of Article 686 of the Criminal Code.
54. According to the long-established practice of Maltese courts, contempt committed in the face of the court is punishable by the judge or magistrate presiding over the proceedings in the course of which the contempt is committed. Contempt may take the form of disturbance in the courtroom by way, for example, of exclamations of approval or disapproval, improper behaviour such as indecent words or gestures or insulting remarks (Article 990) or the use of insulting or offensive expressions in written pleadings or during the hearing (Article 994).
55. According to Article 990 of the Code, the following four types of sanction are available in respect of contempt committed in facie curiae: reprimand, expulsion from the court, a fine in terms of the Criminal Code and, lastly, arrest for a period not exceeding twenty-four hours in a place within the court building.
56. The only possible exception to this summary procedure is where contempt constitutes an offence under the Criminal Code (The Court v. Angelo Pace, 7 December 1990). In such circumstances, it is prosecuted as a criminal offence. The presiding judge or magistrate can order the arrest of the offender, draw up a procès-verbal of the fact and remit the party arrested to the magistrates' court (Article 992).
57. Furthermore, special provision is made for acts of contempt committed by lawyers. The normal sanctions are not applied but, in serious cases, the judge or magistrate may “forthwith” suspend the lawyer from practising for a period not exceeding one month (Article 993).
58. According to paragraph 20 of the Basic Principles on the Role of Lawyers (adopted in 1990 by the Eighth United Nations Congress on the Prevention of Crime and the Treatment of Offenders), lawyers should enjoy “civil and penal immunity for relevant statements made in good faith in written or oral pleadings in their professional appearances before a court, tribunal or other legal or administrative authority”.
59. In its Recommendation Rec(2000)21, the Committee of Ministers of the Council of Europe recommends the governments of member States to take or reinforce, as the case may be, all measures they consider necessary with a view to implementing the freedom of exercise of the profession of lawyer. For instance, “lawyers should not suffer or be threatened with any sanctions or pressure when acting in accordance with their professional standards”. Lawyers should, however, “respect the judiciary and carry out their duties towards the court in a manner consistent with domestic legal and other rules and professional standards” (Principles I § 4 and III § 4; see Nikula v. Finland, no. 31611/96, §§ 27-28, ECHR 2002II).
VIOLATED_ARTICLES: 10
6
VIOLATED_PARAGRAPHS: 6-1
